Citation Nr: 1636528	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  14-20 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected psychiatric disorder, to include posttraumatic stress disorder (PTSD), effective from January 26, 1994; and in excess of 70 percent, effective since September 10, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 10, 2010.

3.  Entitlement to an effective date prior to January 29, 1994, for the award of service connection for PTSD.

4.  Entitlement to an effective date prior to June 17, 1999, for the award of service connection for radiculopathy, right lower extremity.


REPRESENTATION

Veteran represented by: Joseph Moore, Attorney

ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1978 through November 1980, when he received an honorable discharge.

This appeal comes before the Board of Veterans' Appeals (Board) from several rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, as the Agency of Original Jurisdiction (AOJ).  This Veteran's case has a long and complex history; the relevant portions are summarized below.  

The AOJ last adjudicated the two earlier effective date issues and the rating for PTSD in a March 2014 Statement of the Case (SOC).  In May 2014, arguments were submitted and accepted as a timely substantive appeal, in lieu of a VA Form 9.  

In June and July 2016, the Veteran's attorney submitted additional evidence, along with a waiver of review by the AOJ.  The attorney asserts that the evidence warrants a 100 percent disability rating for PTSD or, alternatively, a 70 percent rating for PTSD and a 100 percent rating for TDIU, for the entire appeal period since 1994.  

The service-connected psychiatric disorder has been characterized as PTSD with anxiety disorder, pain disorder associated with psychological features and a general medical condition/dysthymic disorder.  For the sake of brevity and readability, the Board will refer to the service-connected disability as PTSD herein, except as otherwise necessary to aid in understanding the procedural and factual history.  

Concerning the radiculopathy issue, the Veteran previously appealed from the rating assigned for his service-connected back disability in a June 1995 rating decision.  After several remands, in November 2010, the Board denied a higher rating for the back itself, but awarded a separate rating for associated right lower extremity radiculopathy.  In April 2011, the Board denied a motion for reconsideration of the denial of a higher rating for the back disability itself.

In November 2011, the AOJ implemented the Board's award of a separate rating for right lower extremity radiculopathy and assigned an effective date for that award.  In January 2012, the Veteran, through his attorney, appealed from this assigned effective date.  The AOJ provided a Statement of the Case (SOC) in March 2014, and a substantive appeal was received in March 2014; thus, it is before the Board.

Concerning the psychiatric disability, in brief, the AOJ denied the Veteran's January 1994 claim for service connection for a psychiatric disorder, to include PTSD.  The Veteran appealed, and the Board addressed those issues several times; service connection was eventually granted for the claimed psychiatric disabilities.  Thereafter, the Veteran appealed from the downstream issues of the assigned initial rating and effective date for the psychiatric disorder, which are presently before the Board.

Specifically, in May 2010, the AOJ granted service connection for pain disorder associated with psychological features and a general medical condition/dysthymic disorder, as secondary to the service-connected low back disability.  The AOJ assigned a 30 percent initial rating, effective since November 1994.  The Veteran submitted notices of disagreement in June 2010 and February 2011 as to the initial rating and effective date assigned for this psychiatric disorder, respectively.  

In the interim, in November 2010, the Board granted service connection for PTSD and remanded the issue of entitlement to a rating in excess of 30 percent for the already service-connected psychiatric disorder for the AOJ to issue a SOC.  

In November 2011, the AOJ implemented the Board's award of service connection for PTSD, assigning an initial rating and effective date in November 1994.  In January 2012, the AOJ received an appeal from the effective date assigned in that decision.  In March 2014, the AOJ granted an earlier effective date of January 26, 1994, for the date of service connection for a psychiatric disorder, to include PTSD.

Meanwhile, in a January 2012 rating decision, the AOJ awarded a 70 percent rating for the service-connected psychiatric disability, to include PTSD, and granted a TDIU, both effective as of September 10, 2010.  In March 2014, the AOJ provided a SOC for the rating assigned for the service-connected psychiatric disability, to include PTSD, thereby completing the Board's November 2010 remand directive.

The AOJ did not provide a SOC that expressly addressed entitlement to a TDIU prior to September 10, 2010.  Nevertheless, this issue is before the Board as part and parcel of the appeal of the underlying rating for PTSD, and no prejudice results from the Board addressing entitlement to a TDIU prior to that date at this time.


FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, VA received a request from the Veteran's attorney to withdraw the appeal of the two earlier effective date issues.  

2.  Since January 26, 1994, the Veteran's PTSD symptomatology has resulted in severe impairment in relationships and employability; and since November 7, 1996, occupational and social impairment with deficiencies in most areas due to symptoms of a similar nature, frequency, and severity as those listed in the 70 percent criteria effective since November 7, 1996; without symptoms or resulting impairment more nearly approximating the criteria for a 100 percent rating under the former or current rating criteria for mental health disabilities at any point.  

3.  With the award herein of a 70 percent rating for PTSD since January 26, 1994, the Veteran meets the schedular threshold criteria for a TDIU throughout the appeal period, along with compensable ratings for additional service-connected disabilities. 

4.  The Veteran last worked on March 18, 1994, and he has been unable to secure and maintain substantially gainful employment consistent with his prior training and history since that time due to his service-connected low back and PTSD disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met for the issue of entitlement to an earlier effective date for the award of service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of an appeal by the appellant's authorized representative have been met for the issue of entitlement to an earlier effective date for the award of service connection for right lower extremity radiculopathy.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for an initial rating of 70 percent, effective from January 26, 1994, through September 9, 2010, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1993, 1996, & 2015).

4.  The criteria for a rating in excess of 70 percent for PTSD, to include since September 10, 2010, have not all been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 & West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.3, 4.7, 4.129, 4.130, 4.132, Diagnostic Code (DC) 9411 (1993, 1996, & 2015).

5.  The criteria for a TDIU, effective since March 18, 1994, have all been met.  38 U.S.C.A. §§ 5101(a), 5110 (West 1991 & West 2014); 38 C.F.R. §§ 3.155, 3.341, 3.400, 4.15, 4.16, 4.19 (1993, 1996 & 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawn Issues

In June 2016, the Veteran's authorized attorney representative submitted a written request to withdraw his appeal of the issues of entitlement to an earlier effective date for the awards of service connection for PTSD and service connection for right lower extremity radiculopathy.  Thus, there remain no allegations of error in this regard, and the Board has no jurisdiction over these issues; they will be dismissed.  

II. Disability Rating Issues

Procedurally, the Veteran was provided adequate notice of the requirements to establish his claims, to include prior to the eventual grants of his service connection claims for psychiatric disorders and of a TDIU.  Thus, no further notice is needed for the downstream issues of the initial disabilities ratings and effective dates assigned.  Furthermore, the claims file includes all of the Veteran's VA treatment records since 1994, multiple VA examinations, private records and evaluations, and decisions and medical records related to the Veteran's disability benefits from the Social Security Administration (SSA).  The Veteran's attorney also submitted a December 2014 private psychiatric evaluation, which was not available or considered in the AOJ's last adjudication, along with a waiver of consideration of such evidence by the AOJ.  There is no argument or indication of any prejudicial notice defects, that outstanding records are necessary for a fair adjudication, or that any further development is needed.  VA has satisfied its due process requirements.

The Veteran's service-connected psychiatric disability, referred to herein as PTSD, was rated as 30 percent disabling, effective from January 26, 1994, until it was increased to 70 percent, effective from September 10, 2010.  The Veteran has also been awarded a TDIU 100-percent rating, effective from September 10, 2010.  

As explained below, the Board finds that the evidence warrants a rating of 70 percent, but no higher, for the Veteran's PTSD symptomatology since January 26, 1994; and a TDIU is warranted since March 18, 1994, when he was last employed.

The Board notes that the AOJ determined that the Veteran's mental health symptoms prior to September 10, 2010, were due to a nonservice-connected personality disorder.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the weight of the evidence establishes that all of his mental health symptoms during the course of his appeal have been associated with his service-connected PTSD.  See, e.g., December 2014 detailed private evaluation, December 2013 VA examination and January 2014 addendum report.  Furthermore, the evidence does not distinguish any symptoms that may be due to a nonservice-connected diagnosis from the service-connected disability; thus, they must be considered as part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all of the Veteran's mental health symptoms and resulting impairment will be considered by the Board in determining his appropriate rating. 

The Board will first address the individual rating for PTSD under the current and former rating criteria, followed by TDIU, and then other rating considerations.

Individual Rating for PTSD

VA's percentage ratings are based on the average impairment of earning capacity as a result of service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

As noted above, the Veteran's initial rating for PTSD has been in effect since January 1994; he has requested to withdraw his appeal for an even earlier effective date, but his appeal has remained pending since his January 26, 1994, claim.  

In general, the effective date of an evaluation or compensation based on an original claim or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

During the course of this appeal, the criteria for rating mental disorders were amended, effective November 7, 1996.  See 61 Fed. Reg. 52,700 (Oct. 7, 1996).  Where there are statutory or regulatory amendments during the course of an appeal, an award may not be granted earlier than the effective date the amendment, with the exception of liberalizing laws not applicable in this case.  38 U.S.C.A. § 5110(g).

Thus, the pre-1996 rating criteria may be applied to the entire period since January 1994; and the amended (current) criteria may only be applied from November 7, 1996 forward.  The most favorable criteria for each period will control the rating.

As relevant to this appeal, effective prior to November 7, 1996, PTSD and other psychiatric disorders were evaluated based on the degree of impairment of social and industrial adaptability.  38 C.F.R. §§ 4.129 & 4.130 (1993 & 1996).  Specific criteria were set forth in a General Rating Formula for Psychoneurotic Disorders.  See 38 C.F.R. § 4.132, Diagnostic Codes (DCs) 9400 to 9411 (1993 & 1996).  Social impairment, per se, was not to be used as the sole basis for a specific rating; rather, such evidence was to be used only to determine the degree of disability based on all findings.  See 38 C.F.R. § 4.132, DC 9411, Note (1) (1993 & 1996).

Effective prior to November 7, 1996, a 70 percent rating was assigned when psychiatric symptomatology resulted in severe impairment of the ability to establish and maintain effective or favorable relationships with people; symptoms of such severity and persistence to result in severe impairment in the ability to obtain or retain employment.  38 C.F.R. § 4.132, DC 9411 (1993 & 1996). 

Effective prior to November 7, 1996, a 100 percent rating was assigned when psychiatric symptomatology so adversely affected the attitudes of all contacts except the most intimate to result in virtual isolation in the community; total incapacitation and bordered on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities (such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior); demonstrable inability to obtain or retain employment as a result of psychoneurotic symptoms.  Id.

Effective since November 7, 1996, VA regulations provide that the evaluation of mental disorders requires consideration of the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the capacity for adjustment during periods of remission.  Evaluations will be assigned based on all evidence that bears on occupational and social impairment, not solely on an examiner's assessment of the level of disability at the time of the examination.  The extent of social impairment shall also be considered, but an evaluation may not be assigned based solely on the basis of social impairment.  38 C.F.R. § 4.126 (1997 & 2015).

Effective since November 7, 1996, the criteria for a 70 percent rating for PTSD are: occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders, DC 9411 (1997 & 2015).

Effective since November 7, 1996, the criteria for a 100 percent rating for PTSD are: total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list but, rather, serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating for a mental disorder.  VA must consider all symptoms that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). 

The DSM-IV provided for a global assessment of functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (quoting the DSM-IV).  Prior versions of the DSM (such as the DSM-III), as well as the current version (DSM-V), do not use a GAF score. 

A Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  Additionally, although symptomatology is the primary consideration in determining the appropriate disability rating for a mental health disorder, the Board must make an ultimate factual conclusion as to the veteran's level of impairment in "most areas" with regard to the 70 percent rating, per regulatory language.  Id.

In this case, the reports by the Veteran and others, as contained in lay statements and medical reports, are relatively consistent regarding the nature and severity of his symptoms.  Resolving all reasonable doubt in the Veteran's favor, the evidence establishes that, since January 26, 1994, his PTSD symptomatology has resulted in severe impairment in the ability to establish and maintain effective or favorable relationships and severe impairment in the ability to obtain or retain employment.  This warrants a 70 percent rating under the pre-November 7, 1996, rating criteria.  

As noted above, these criteria may also be applied to the period from November 7, 1996, forward to afford the Veteran the most favorable rating for his PTSD because appeal was pending prior to and after the effective date of the amended criteria.

Moreover, the Veteran's PTSD has resulted in occupational and social impairment with deficiencies in most areas, including prior work, family relations, judgment, thinking, and mood due to symptoms of a similar nature, frequency, and severity as those in the post-November 7, 1996, criteria for a 70 percent rating.  

Further, the Veteran has been unemployable for VA purposes since March 18, 1994, due solely to his service-connected back and PTSD disabilities, thereby warranting a TDIU since that date.  However, the criteria for a 100-percent individual rating for PTSD have not been met for any distinct period on appeal.  

There are some notations of possible malingering or exaggeration of symptoms.  Nevertheless, several mental health professionals indicated that they did not believe the Veteran was malingering, exaggerating, or otherwise not credible as to the nature, frequency, and severity of his symptoms.  In a May 1995 private assessment, an examiner noted that the "sheer number of symptoms" endorsed at that time suggested possible exaggeration, but the examiner stated, "I believe it would be potentially dangerous to assume anything other than he is experiencing a rather significant level of distress."  An October 1995 private examiner noted modest improvement of the Veteran's depression with medications, but that his prognosis was guarded due to having more than ten years of history related to these problems.  Similarly, a March 1996 examiner for the Veteran's SSA disability claim stated, "In my judgment, [the Veteran] is probably not outright malingering, but is somewhat dramatic style as well as having very poor defenses.  As a result, this is an elevated profile."  More recently, in a December 2014 private mental health evaluation, Dr. M.C. stated that he found no evidence of malingering or lack of credibility during his personal evaluation of the Veteran, also noting the above notation from 1996.  In light of these notations, the Board will resolve reasonable doubt in the Veteran's favor with regard to possible exaggeration or malingering. 

Although there are some suggestions of improved functionality or decreased symptom severity at times, the Board resolves reasonable doubt in the Veteran's favor and finds that his symptomatology has been relatively stable.  Any changes in the nature, frequency, and severity of his symptoms during the appeal period did not last for a sufficient amount of time, or were not improved or worsened to a sufficient degree, to warrant a different rating for PTSD for a distinct time period, to include with consideration of the amended regulatory criteria.  Thus, staged ratings are not appropriate.  See Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Since January 1994, the Veteran has been assigned GAF scores ranging from 42 to 57.  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessive rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers).  See Quick Reference to the Diagnostic Criteria from the DSM-IV at 47.  

In a May 1995 evaluation, a private examiner assigned a GAF score of  42, reflecting serious impairment.  This examiner noted that the Veteran appeared to be "experiencing a rather significant level of distress"; and diagnoses included depressive episode, severe, chronic, possibly with melancholic features.  An October 1995 private evaluation also recorded a GAF score of 42, noting a highest GAF of 48 in the past year, based on similar symptoms.  This examiner noted modest improvement of depression with medications, but that the prognosis was guarded due to having more than ten years of history related to these problems.  

A March 1996 SSA examiner noted that the Veteran described "significantly reduced activity level in part secondary to chronic pain, but there also appears to be a strong depressive element and certainly very much of a chronic pain pattern."  The Veteran appeared to be "quite significantly depressed," and the examiner opined that, occupationally, the Veteran was "able to adapt to ordinary changes in a work setting in the short term" but was "prone to discouragement" in the long term.

The Board observes that several records dated from April 1996 through July 2002 did not document as many mental health complaints or impairment as at other times.  There were notations that the Veteran was stable, doing well, or with depression "mostly in remission" while on Wellbutrin at various dosages; and slightly higher GAF scores of 53, 55, and 57  were assigned at times.  See, e.g., VA records in April 1996 and July 2002; private treatment records from Dr. S in September 1996, June 1997, July 1998, April 2001, January 2002, and June 2002.  

Nevertheless, during a VA examination in May 2002 (with a June 2002 report), the Veteran reported chronic, ongoing symptoms and a social and work history similar to previously.  The 2002 VA examiner indicated that the Veteran described long-term symptoms of depression, anxiety, and concern with his health and physical problems.  He had chronic interpersonal difficulties and discomfort being around other people, "poor adjustment to the military," and a longstanding substance abuse history.  The examiner assigned a GAF score of 50 for the current time and the past year, and stated that the Veteran was "unable to sustain employment" due to his diagnosed mental health disorders, which included pain disorder due to his back.  Thus, this examination weighs heavily in favor of a finding that the Veteran did not, in fact, have significantly reduced symptoms through that period during the appeal.   

Moreover, a May 2009 VA examiner also summarized that the Veteran had "shown significant deficits in his overall psychosocial functioning" since his discharge from service.  This examiner assigned a current GAF score of 51, noting that this score was based on "ongoing levels of distress, and low levels of functioning."  The examiner explained that a GAF score of 50 "would be more clearly warranted if suicidal thoughts were ongoing," stating that the Veteran denied active suicidal ideation at the time of that evaluation, and noting that the Veteran's "inability to hold down a job appears to be related to physical as much as mental problems."  

A March 2011 VA treatment record assigned a GAF score of 50 based on similar symptoms as previously, and a December 2011 VA examiner opined that the Veteran had occupational and social impairment in most areas due to PTSD.  A December 2011 VA treatment record the day after this examination noted that the provider fully concurred with the conclusions of the examiner who had conducted a VA examination in May 2009, and that the Veteran was functioning in a similar manner as during the prior examination, "if not slightly worse" than previously.  A March 2014 VA treatment record noted that the last assigned GAF score was 50 in 2011, and stated that the Veteran had been more depressed in the fall months.  

In a December 2014 private evaluation report, Dr. M.C. summarized that the Veteran had been receiving regular mental health treatment since 1993, that he had been "consistently diagnosed with severe depression and chronic pain"; and that his personal evaluation of the Veteran in 2014 "revealed a remarkably impaired individual with severe and pervasive symptoms of mental illness."  Dr. M.C. opined that the Veteran was occupationally impaired and had been "forced to leave employment due to the severity of his mental illness."  Dr. M.C. further opined that the Veteran had been experiencing the same level of impairment since 1994.  Concerning records of potentially lower symptoms and notations of exaggeration, Dr. M.C. noted that individuals with a trauma history such as the Veteran's frequently do not disclose the full extent of their experiences and fail to follow-up with recommended mental health treatment due to a lack of insight, judgment, and capacity to engage in treatment.  Dr. M.C. provided citations to multiple relevant medical articles in support of these patterns, and such notations are also consistent with other evidence of record in this case.  For example, the May 2002 examiner noted that the Veteran had some insight in some areas but was blindly uncritical of his behavior in other areas.  That examiner summarized that the Veteran was "quite distressed and acutely aware of his need for help," but "his low energy level, tension and withdrawal make him difficult to engage in treatment."  Considering this private evaluation together with the other lay and medical evidence, the Board finds that the Veteran has had a similar level of impairment throughout the appeal.  

Upon review of lay and medical reports, the evidence shows that the Veteran has had chronic sleep impairment with frequent nightmares of traumatic events during service throughout the appeal period, although his various psychiatric medications helped to some extent with his sleep quality.  He also complained at times of flashbacks regarding traumatic events during service, but no true auditory or visual hallucinations, and no delusions.  Although a March 1996 SSA examiner noted that patients with a testing profile such as the Veteran's sometimes have psychotic symptomology, he found no indication of such symptoms in this Veteran's case.  

The Veteran has also had near-continuous depression and/or panic that affected his ability to function independently, appropriately, effectively, as contemplated by a 70 percent rating since November 7, 1996.  He had frequent depressed mood that was nearly constant at times, with occasional flattened or constricted affect or facial expression, and overwhelming sadness at times with crying spells.  The May 2009 VA examiner noted that reported symptoms were "consistent with significant depression including average depressed rated at least 5-6 on a scale of 10, persistent thoughts of suicide, significant fatigue, anhedonia, and feelings of worthlessness."  The Veteran also frequently reported low motivation and energy, anhedonia or loss of interest in activities, with difficulty completing projects he initiated and putting off tasks.  See, e.g., March 1996 (April 1996 report) SSA disability evaluation; VA examinations in May 2002, May 2009, and December 2011; VA treatment records in September 1995, February 1997, August 2002, April 2008, and November 2014.  

The Veteran has suffered from frequent anxiety or nervousness, panic attacks up to several times per week, as well as suspiciousness and low trust of others.  He has had difficulty adapting or coping with stress and conflict in work-like and social situations, including making decisions in high stress situations.  The Veteran reported during an October 1995 evaluation that he had three or more prior episodes of deterioration or decompensation in work or work-like settings, which had caused him to withdraw from a situation or experience exacerbated signs and symptoms.  This examiner noted that depression could reduce the ability to think productively.  The Veteran's wife noted in 2009 that he had difficulty making decisions while driving, and he has otherwise reported panic related to driving.  See, e.g. October 1994 statement by Veteran's mother for SSA claim; September 2010 letter from Veteran's prior manager from 1994; October 1995 private evaluation; July 2013 statement from Veteran's wife; VA examinations in May 2009 (noting report from Veteran's wife) and December 2011; VA treatment records in March 2011 and November 2014 (noting only intermittent panic attacks lately).

The Veteran has had frequent mood disturbances and mood swings, with anger outbursts and irritability, at times described as "rage" or feeling "out of control."  In early 1994, he reported violent fantasies and some violence toward his wife, as well as a history of violence toward others and his home environment, noted as related to alcohol consumption.  See, e.g., Vet Center records from February 1994 to April 1994; VA treatment records from April 1994 to December 1994 (noting violence in 1994), April 1996 (noting past history of violence), February 1997 (noting mood swings between anger and sadness).  A May 2002 VA examiner stated that test results indicated that the Veteran was likely "quite emotionally labile, manifesting fairly rapid and extreme mood swings and ... episodes of poorly controlled anger."  In a September 2005 VA treatment session, the Veteran reported that he "really blew his top, apparently lost control and started throwing things" during a recent episode of anger.  Other records also noted irritability, outbursts, and poor anger control.  See, e.g., VA records in July 2002, September 2002, August 2004, and March 2011; VA examination in May 2009; private evaluation in December 2014.  

The Veteran's attorney has argued that his episodes of being "out of control" amounted to grossly inappropriate behavior to warrant a 100 percent rating under the post-November 7, 1996, rating criteria for PTSD.  However, the Board finds that such behavior is contemplated by the 70 percent rating criteria of impaired impulse control such as unprovoked irritability and episodes of violence.  

Additionally, the Veteran's attorney has argued that his occasional confusion, frequent panic, and anger outbursts which could be considered explosions of aggressive energy warrant a 100 percent rating under the pre-November 7, 1996, criteria.  The Board finds that such symptoms are contemplated by the 70 percent rating for severe impairment, but they did not result in total incapacitation, border on gross repudiation of reality, or result in profound retreat from mature behavior as required to rise to the 100 percent level under the former rating criteria.  For example, the Veteran continued to assist in household chores and go to the store at times, as well as interact reasonably with his family members and others, and he was noted to have some coping skills and to walk away or otherwise avoid triggers.

Furthermore, the evidence does not establish that the Veteran presented a persistent danger of hurting others, as contemplated by the post-November 7, 1996 (current) 100 percent criteria.  Rather, he generally denied violence toward others and homicidal ideation, and he indicated that medications and other treatment were helping him learn coping skills, think before taking actions, and control his anger.  For example, a December 2002 VA treatment record noted the Veteran's report of being very angry and frustrated and that he had stepped outside to calm down.  The provider discussed that there was some justifiable frustration and anger, but that the Veteran had some catastrophic thoughts that increased those feelings, and noted that the Veteran was to continue working on his coping skills.  The Veteran and his wife also reported that he avoids driving, in part, to avoid outbursts and panic attacks.  

The Veteran has had recurrent suicidal ideation and several suicide attempts since 1994.  The Board finds that this level of symptomatology is contemplated by 70 percent rating under the post-November 7, 1996, rating criteria; it did not rise to the level of a persistent danger of hurting himself at any point for a 100 percent rating.  

In this regard, the Veteran reported three or four suicide attempts by intentional overdose on medications and alcohol, variously identified as occurring first in 1996, 1997, or 1998; second in August 2002 (which is noted in his VA treatment records); and third in 2007 or 2008.  There are also several assessments indicating that the Veteran had a high risk of suicidality or self-harm; however, he frequently denied suicidal ideation or reported passive or fleeting suicidal thoughts with no plan or intent, including at the time of or close in time to those evaluation assessments.  

For example, a March 1996 SSA examiner indicated that test results suggested that the Veteran suffered from "pervasive unhappiness and anhedonia," as well as "a great deal of subjective distress in the form of depression and anxiety."  That SSA examiner stated that individuals with the Veteran's testing profile "tend to have fixed, negative self images. They are extremely sensitive to criticism and passive expressions of anger.  This profile is associated with the highest suicidal risk."  The Veteran denied any past suicide attempts at that point, and reported suicidal ideation in the past but that he "tries to avoid that."  An April 1996 VA treatment record noted suicidal thoughts two months earlier but none currently.  In February 1997, the Veteran reported passive suicidal ideations with no active plan or intent.  

A May 2002 VA examiner stated that testing revealed significant tension, unhappiness, and pessimism; and that the Veteran's combination of hopelessness, anxiety, and stress "may place [him] at increased risk for self-harm."  The Veteran reported passive suicidal ideation but no current intent or plan at that time.  In a July 25, 2002, VA treatment session, the Veteran reported fleeting suicidal ideation without intent or plan.  An August 6, 2002, VA treatment record then indicated that the Veteran had attempted suicide via overdose on pills and alcohol on about August 1, 2002, when he became very angry not being able to find the television remote control, which resulted in him having his stomach pumped.  Similarly, in a July 2013 statement, the Veteran's wife recalled an incident around 2000 when he began yelling at their children and "began to drink and take medication" after losing the remote control, and she "found him passed out and had to call the ambulance."  It appears that this may have been the same event noted in 2002, as the Veteran identified his past attempts as occurring in 1998, 2002, and 2008 in March 2011.

Thereafter, the Veteran denied current suicidal ideation in multiple VA treatment sessions from August 2002 to December 2002.  He reported suicidal ideation, along with continued feelings of helplessness and hopelessness, at times such as in an April 2003 VA treatment session.  However, the Veteran generally denied current suicidal ideation or reported only fleeting or passing thoughts without plan or intent.  See, e.g., VA treatment records in August 2004, October 2005, February 2008, and April 2008 (noting that the Veteran was very depressed but not currently suicidal).  During a May 2009 VA examination, the Veteran reported that he had been taking Wellbutrin medication for approximately 10 years and that it had been "especially helpful" in decreasing his suicidality.  He also denied active suicidal ideation.  

In a March 2011 VA treatment session, the Veteran reported that his last thoughts of suicide were in 2008, but reported some fleeting suicidal thoughts in the past few weeks and stated that conversation and a positive connection with his wife had prevented him from acting on his thoughts.  The Veteran also reported during this session that he had thoughts of an overdose the previous night, but he indicated that his risk level was less that day and he did not desire inpatient care.  He did not have a weapon in the home, and his wife was managing his medications to support his safety.  During the December 2011 VA examination, the Veteran again reported passive suicidal ideation without plan or intent.  A November 2014 VA treatment record reflected passive suicidal thoughts and that the Veteran's wife was "able to talk him down and remind him of his grandkids, etc."  He indicated that he regretted his past suicide attempts, the last one of which was over seven years previously, and stated that he would never attempt this again for fear of affecting his family.  

In light of the above, the Veteran's recurrent suicidal ideation and periodic suicide attempts are contemplated by a 70 percent rating, but the evidence does not rise to the level of a persistent danger to himself so as to warrant a 100 percent rating.  

The Veteran's attorney argues that the Veteran was intermittently unable to maintain minimal personal hygiene, as contemplated by the 100 percent rating under the post-November 7, 1996, criteria.  However, the Board finds that there was no more than occasional neglect of personal appearance and hygiene, as contemplated by the 70 percent rating criteria.  For example, in an October 1994 statement for his SSA claim, the Veteran's mother indicated that his appearance and usual dress were casual to careless with long hair.  The May 2002 VA examiner noted that the Veteran was "indifferently groomed" with long hair and a "noticeable odor," and the Veteran reported during a May 2009 VA examination that he did not  bathe as often as he should and would wear the same clothes repeatedly.  Otherwise, many treatment records and evaluations recorded that the Veteran was noted to be casually and appropriately dressed, with fair or adequate grooming and personal hygiene.  See, e.g., May 1995 private evaluation; March 1996 SSA evaluation; VA treatment records in February 1997, July 2002, February 2008, March 2011, and November 2014.  Thus, although there was intermittent neglect of grooming and hygiene, the evidence does not show inability to maintain minimum hygiene or perform other activities of daily living, as contemplated by a 100 percent rating.

There has been no indication of gross impairment in the Veteran's thought processes or communication, as contemplated by the current 100 percent criteria; or of disturbed thought or behavioral processes bordering on gross repudiation of reality, as contemplated by a 100 percent rating under the prior criteria.  The Veteran's speech and conversation were noted at times to be slow, low or soft, monotonous, with delayed response or psychomotor slowing, and preoccupation with the status of his disability claims.  See, e.g., May 1995 private evaluation; March 1996 SSA evaluation; February 1997 VA treatment record; May 2009 VA examination.  Intermittently illogical, obscure, or irrelevant speech is contemplated by the current 70 percent rating criteria.  Otherwise, the Veteran's speech was generally normal with no noted gross abnormalities, and he was working on strategies for effective communication along with anger management as of 1994.  

Furthermore, there is no suggestion of disorientation to time or place; memory loss for names of close relatives, the Veteran's own prior occupation, or his own name; or of other symptoms of a similar nature, frequency, or severity as those listed in the current 100 percent rating criteria. The Veteran had memory loss at times, such as forgetting names of others, directions,  or recent events, and difficulty completing projects due to low motivation, energy, and/or memory problems.  A March 1996 SSA examiner summarized that he could understand and remember instructions and procedures, and he had adequate attention and concentration during evaluation and testing, although he had a "fair amount of pain behavior."  The Veteran's degree of memory loss and difficulty concentrating is contemplated by the lower disability ratings for PTSD.  Moreover, he was generally noted to be oriented in all spheres.  

The Veteran's attorney argues that the evidence establishes virtual isolation in the community due to PTSD symptoms, so as to warrant a 100 percent rating under the pre-November 7, 1996, rating criteria.  However, the Board finds that the Veteran has had no more than severe impairment in his ability to establish and maintain effective or favorable relationships at his prior work environment and socially, which is contemplate by a 70 percent rating under the former and current criteria. 

The Veteran has remained married to his supportive wife for more than 30 years, although they have had some difficulties and were separated at times due, at least in part, to his PTSD symptoms.  He has also generally reported a good relationship with his three children and grandchildren, as well as effective interactions with his sister, brother-in-law, and mother who live nearby, again with some difficulties.  

Otherwise, the Veteran has reported difficulty relating to and being around other people, with minimal engagement in society.  An October 1995 private examiner summarized that he had marked difficulties in maintaining social functioning.  During a March 1996 SSA evaluation, the Veteran reported that he did not like to be around people or having to talk to them, and that when he was working he would retreat to the bathroom and felt as though his chest was going to explode.  He began seeking counselling when he started having that type of experience at home.   The examiner noted that the Veteran described "significantly reduced activity level in part secondary to chronic pain, but there also appears to be a strong depressive element."  The Veteran indicated that he would become irritated while at stores.  This examiner summarized that the Veteran was "quite socially withdrawn," which "apparently has worsened over the last year along with his worsening depression."  

During a May 2002 VA examination, the Veteran indicated that he did not like people, distrusted them, and was not in close contact with family members other than his wife and children.  The Veteran denied any friends whom he saw on a regular basis or involvement in social organizations.  The examiner summarized that the Veteran had chronic interpersonal difficulties and discomfort being around other people, and that he was socially isolated and detached, with "few interpersonal relationships that could be described as close and warm."  

A March 2006 VA treatment record noted that the Veteran had become a little more active within his family by helping his sister and brother-in-law, mother, and wife with certain activities, but that he still had a very negative and guarded attitude toward others and refused to consider ways to increase his contact with people. 

A May 2009 VA examiner noted that the Veteran had "very limited social interaction" apart from his immediate family and one individual he had served with in the military.  A November 2014 VA treatment record again noted that the Veteran had a good relationship with his wife, children, and grandchildren, but ongoing conflicts with people.  Thus, the evidence over the course of the appeal generally indicates that the Veteran had a few social contacts, and that he interacted appropriately and effectively at times with family members who lived with him.  The Board finds that the Veteran's interactions included people outside the most intimate contacts of his wife and family members living with him.  Thus, his PTSD symptomatology did not result in virtual isolation in the community, nor was there total social impairment due to symptoms similar to the current 100 percent criteria.

The Board notes that, in a December 2014 private evaluation, Dr. M.C. summarized that the Veteran's "basic day-to-day interactions with family, friends, and acquaintances have been reduced to the point where he is a recluse, completely isolated, and unable to engage in society."  Dr. M.C. further opined that the Veteran had this same level of impairment since 1994.  Nevertheless, this summary is generalized and inconsistent with other evidence that was collected via reports from the Veteran and others contemporaneous in time to those symptoms, as discussed above.  Thus, the Board finds that this statement is outweighed by such other, more probative evidence concerning the nature, severity, and frequency of symptoms.

Finally, the Veteran's attorney argues that the evidence warrants a 100 percent rating throughout the appeal period, applying the pre-November 7, 1996, rating criteria, based on demonstrable inability to obtain or retain employment as a result of psychoneurotic symptoms.  However, the evidence shows that the Veteran has been unemployed since March 18, 1994, not since January 26, 1994.  Thus, there was no showing of unemployability prior to that time.  Although the December 2014 private evaluation by Dr. M.C. first asserted that the Veteran had essentially the same level of mental health disability "since January 1994 when he discontinued working full-time," Dr. M.C. later stated in this same report that the Veteran was last employed full-time in March 1994.  Moreover, the notation of a last date of employment in January 1994 is outweighed by the other, more probative evidence of record, including reports from the Veteran and from his prior employer.  In particular, for his SSA claim, the Veteran reported that he last worked on March 18, 1994, and the SSA found him to be disabled as of that date in 1996.  Furthermore, treatment records from the Vet Center in 1994 documented that the Veteran complained of "stress at work" in February 1994, showing that he was still employed at that time, and that he reported being unemployed in April 1994.  In a September 1994 VA treatment record, he reported being unemployed since March.  

The evidence indicates that the Veteran's unemployability as of March 18, 1994, was due to his back disability in combination with his mental health symptoms.  In this regard, lay and medical reports from the Veteran and others dated close in time to his last employment reflects that his occupational, industrial, and work impairment was primarily due to his low back disability, but that he also had difficulties adapting to a work-like setting and establishing or maintaining effective work relationships due to mental health symptoms.  See, e.g., September 1994 and January 1995 letters from Veteran (describing work problems and being unemployed due to his back, stating he was now short-tempered due to financial pressures); September 1994 vocational rehabilitation panel referral (discussing back problems); October 1994 statement for SSA claim from Veteran's mother (noting he was unable to work due to back injury, mental health, and substance abuse); December 1994 VA treatment record (Veteran reported being unable to work in a warehouse due to physical demands); October 1995 private evaluation (noting that the Veteran had been unable to stay employed in part due to interpersonal difficulties, but also due to refusing to do certain activities in order to protect his back); March 1996 SSA evaluation (Veteran reported being terminated from his position in March 1994 due to inability to carry out physical activities and having conflicts with his boss's son; and that he was unable to tolerate interviews in 1995 without crying); October 1997 note from Dr. O (concerning back disability from 1995 to 1997 and opined the Veteran was unlikely to be able to work in the future).  

In April 1994 and September 2010 letters, the Veteran's manager for two positions from 1991 through 1994 discussed the reasons for his termination in 1994.  In the 1994 letter (and a letter with duplicate wording dated in November 1995), the former manager stated that the Veteran's "dismissal was related to his disability" but further stated, "I personally did not see this as being an obstacle to the position, of Materials Manager, for which he was training."  In the 2010 letter, this prior manager gave more details as to the positions from 1991 to 1994, and stated that the Veteran had been laid off from his position as a delivery driver in 1993 due to his back disability.  The manager stated that the Veteran initially did "very well" in a less physically demanding position of purchasing agent from June 1993 forward, but that he eventually began missing more days, seemed more aggravated and upset, and had outbursts with coworkers.  The manager stated in 2010 that, to the best of his recollection, the Veteran was let go in 1994 due to a combination of missing more days from work and conflicts with coworkers due to mental health symptoms.

Further, based in part on the March 1996 evaluation, a June 1996 SSA decision awarded disability benefits to the Veteran based on a primary disability of chronic back pain and secondary disability of depression.  That decision found that his "physical problems alone" precluded more than a "narrow range of light exertion," but that the SSA mental health evaluation had also "diagnosed severe mental disorders" that were found to result in "slight to moderate restrictions of activities of daily living but marked difficulties in maintaining social functioning."  That SSA decision found that combining the Veteran's "significant mental limitation" with his physical restrictions would result in an "extremely narrow range of light exertion" capability.  SSA findings are not binding upon VA, but they are probative.  

These above-summarized statements are more probative due to their closeness in time to the actual events and the Veteran's manifested symptoms, and they outweigh the other evidence suggesting unemployability solely from PTSD.  

Subsequent evidence indicates that the Veteran continued to have pain and occupational impairment due to his low back and related radiculopathy, as well as due to PTSD symptoms.  A May 2002 VA examiner stated that the Veteran was "unable to sustain employment" due to diagnosed mental health disorders including pain disorder due to his back.  The Veteran described his work history as including several short-lived jobs since service, and that he had problems tolerating the stress of working with others and would "hide out" in the bathroom at times.  He also reported frequently failing physicals or not being hired due to his back disability, and that his last employment in 1994 had ended due to physical impairment.  Similarly, a May 2009 VA examiner stated that the Veteran's "inability to hold down a job appears to be related to physical as much as mental problems," and that the Veteran's inability to hold jobs long-term seemed to be due to various factors including pain and reported "difficulty interacting effectively with others."  

There are some notations of unemployability due solely to PTSD, without regard for the Veteran's back disability.  A December 2011 VA treatment record noted that he had a similar level of functioning as during the last VA examination, which was in 2009, "if not slightly worse."  The provider opined that, "[i]ndependent of his physical condition, [the Veteran's] anxiety, depression, and chronic pain continue to most likely prevent him from being gainfully employed as he would be unable to consistently and reliably interact appropriately with others in a work place."  Furthermore, in a December 2014 private evaluation, Dr. M.C. opined that the Veteran's psychiatric symptoms had "been profoundly disabling to him" since he was last employed in 1994, and that "he would have been 100% disabled from psychiatric illness" even if he had never had a back injury or other medical problems.  Dr. M.C. stated that the Veteran "ha[d] been deteriorating for decades and was forced to leave unemployment due to the severity of his mental illness."  Nevertheless, these notations in 2011 and 2014 are years after the Veteran was last employed full-time, and the summaries are inconsistent with the other, more contemporaneous evidence concerning the effects on his employability.  The Board finds that these opinions are outweighed and, instead, the evidence shows unemployability for VA purposes due to the Veteran's PTSD and back disabilities. 

As such, the Veteran's level of occupational impairment due to PTSD is contemplated by a 70 percent rating under the former and current rating criteria.  Applying the pre-November 7, 1996, criteria, he had severe impairment in the ability to obtain or retain employment, but not demonstrable unemployability due to PTSD.  Applying the current criteria, the Veteran had difficulty adapting to work and work-like circumstances, but not total occupational impairment due to PTSD.  Thus, the level of occupational impairment does not warrant a 100 percent rating.  38 C.F.R. § 4.132, DC 9411 (1993 & 1996); 38 C.F.R. § 4.130, DC 9411 (2015). 

In short, resolving reasonable doubt in the Veteran's favor, his PTSD symptoms and resulting impairment have most nearly approximated the criteria for a 70 percent rating throughout the appeal period, considering both the current and prior criteria.  The criteria for a 100 percent individual rating for PTSD were not met at any point.

TDIU prior to September 10, 2010

Throughout the period on appeal, VA regulations have provided that a total disability rating may be assigned where the schedular rating is less than 100 percent if the individual is unable to secure or follow substantially gainful occupation due to service-connected disabilities (TDIU).  38 C.F.R. § 4.16(a) (1993 & 2015).  

Generally, to be eligible for a TDIU, a schedular percentage threshold must be met: if there is more than one service-connected disability, as in this case, there must be at least one disability rated at 40 percent or more and sufficient additional disabilities to bring the combined overall rating to 70 percent or more.  Id.  

The Board's award herein of a 70 percent rating for PTSD, effective since January 26, 1994, satisfies the schedular threshold criteria for a TDIU for the entire appeal.

In light of this award of a 70 percent rating, the Board has considered whether a 100 percent rating for PTSD is warranted under the now defunct 38 C.F.R. § 4.16(c).  Effective from March 1, 1989, through November 7, 1996, this provision stated that § 4.16(a) would not be applied where the only compensable service-connected disability was a mental disorder rated as 70 percent disabling, and such mental disorder precluded the veteran from securing or following substantially gainful occupation.  Instead, in such cases, the mental disorder was to be assigned a 100 percent schedular rating under the appropriate diagnostic code.  See 54 Fed. Reg. 4281 (Jan. 30, 1989) (adding 4.16(c)); 61 Fed. Reg. 52695, 52700 (Oct. 8, 1996) (repealing 4.16(c)).  In this case, the Veteran was in receipt of compensable ratings for PTSD and his low back disability through at least November 7, 1996.  Thus, the now-defunct § 4.16(c) does not apply, and the general provisions of § 4.16(a) apply.  

As discussed above, the Veteran has been unable to obtain or maintain substantially gainful employment consistent with his prior education, training, and work history since March 18, 1994, due to his service-connected back and PTSD disabilities.  There are some indications that the Veteran's PTSD alone, without considering the effects of his back disability, were sufficient to render him unemployable at times.  As the schedular percentage threshold for a TDIU has also been met, a TDIU is warranted effective since March 18, 1994.  38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1993, 1996 & 2015).  As the Veteran was still employed full-time from January 26, 1994, through March 17, 1994, a TDIU cannot be granted for that period on appeal.   

Other Rating Considerations

Neither the Veteran nor his representative has sought an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in this case, either for his PTSD or for his service-connected disabilities on a collective basis, nor is such a benefit reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 494-95 (2016).  Instead, the Veteran has had social and occupational impairment as a result of his PTSD symptoms, and the former and current mental health rating criteria are intentionally broad to account for all mental health symptoms and levels of impairment.  Further, all of his symptoms have been included as part of the service-connected disability.  

The Board has considered whether special monthly compensation (SMC) is warranted based on having a single 100 percent rating (to include TDIU based on a single disability) and separate ratings that combine to 60 percent or higher, in order to maximize the benefits for issues on appeal.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i); Bradley v. Peake, 22 Vet. App. 280 (2008).  However, the TDIU since March 18, 1994, is based at least in part on the Veteran's mental health disability, and he has not had a 60 percent or higher rating for his other service-connected disabilities of the low back, associated right lower extremity radiculopathy, and noncompensable scalp laceration scar at any point.  Thus, the SMC criteria have not all been met.  Cf. Akles v. Derwinski, 1 Vet. App. 118 (1991). 

The Veteran's claims have been granted, in part, based on resolution of reasonable doubt in his favor, as discussed above.  In contrast, the preponderance of the evidence is against a disability rating in excess of 70 percent for PTSD at any point; or a TDIU prior to March 18, 1994.  Thus, the benefit-of-the-doubt doctrine does not apply and the appeal must be denied in these respects.  38 C.F.R. § 4.3.


ORDER

The appeal is dismissed for the issues of entitlement to an earlier effective date for the awards of service connection for PTSD and right lower extremity radiculopathy.

An initial rating of 70 percent for psychiatric disorder, to include PTSD, is warranted, effective since January 26, 1994; the appeal is granted to this extent.

A rating in excess of 70 percent for psychiatric disorder, to include PTSD, is denied for all the entire appeal period.

A TDIU is warranted since March 18, 1994; the appeal is granted to this extent.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


